Order entered August 2, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00699-CR

                              DANIEL LEE KNOD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-35548-R

                                          ORDER
        The Court GRANTS court reporter Mary Snider’s motion for extension of time to file the

reporter’s record.

        We ORDER Ms. Snider to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE